


AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN RICHARD A. BIANCO AND AMBASE
CORPORATION DATED EFFECTIVE DECEMBER 30, 2011




THIS AMENDMENT is entered into this 30th day of December 2011 by and between
Richard A. Bianco (the “Executive” or “Mr. Bianco”) and AmBase Corporation, a
Delaware corporation (the “Company”).


WHEREAS, the Company and the Executive entered into an employment agreement
dated March 30, 2006 as amended (the “Employment Agreement”), pursuant to which
the Executive is employed by the Company as Chairman, President and Chief
Executive Officer for an employment period ending May 31, 2012; and


WHEREAS, the parties hereto desire by this writing to amend the Employment
Agreement to extend the term of Mr. Bianco’s employment to May 31, 2015, or such
shorter period as mutually agreed to.


NOW, THEREFORE, it is AGREED that the Employment Agreement shall be amended
effective December 30, 2011 as follows:


1.
The Employment Agreement currently provides for an employment period ending May
31, 2012.  Section 1(a) of the Employment Agreement, first sentence, currently
states as follows:



 
“(1)  Term of Employment.  (a)  The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional five-year period commencing June 1, 2007 and ending May 31, 2012, or
for such shorter period as may be mutually agreed upon by the Company and
Executive (the “Employment Period”), subject to the terms and conditions of this
Agreement.”



2.
Pursuant to this Amendment, the term of the Employment Agreement shall be
extended for three additional years to May 31, 2015, or such shorter periods as
may be mutually agreed upon by the Company and Executive.  Therefore, pursuant
to this Amendment, Section 1 (a) of the Employment Agreement, first sentence as
currently stated shall be deleted in its entirety and replaced with the
following:



 
“(1)  Term of Employment.  (a)  The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional five-year period commencing June 1, 2007 and ending May 31, 2015, or
for such shorter period as may be mutually agreed upon by the Company and
Executive (the “Employment Period”), subject to the terms and conditions of this
Agreement.”



All defined terms used without definitions shall have the meanings provided in
the Employment Agreement.
Except as herein amended, all other terms and conditions of the Employment
Agreement shall remain the same and the Employment Agreement as herein amended
shall remain in full force and effect.


IN WITNESS WHEREOF, the Employment Agreement is hereby amended effective as of
December 30, 2011.




Accepted and Agreed:


AmBase Corporation


/s/ Richard A.
Bianco                                                          By:  /s/ John P.
Ferrara                                                                      
Richard A.
Bianco                                                                Name:  John
P. Ferrara
Title:    Vice President & Chief Financial Officer

